Order unanimously reversed and matter remitted to Erie County -Court for a hearing. Memorandum: From the record it is clear that a question was raised with reference to the inducement of a plea which could only be resolved by a hearing before the trial court. (Appeal from order of Erie County Court denying, without a hearing, motion to vacate a judgment of conviction for violation of subdivision 3 of section 1751 of the Penal Law [possession of narcotics] rendered April 28, 1960.) Present — Williams, P. J., Goldman, MeClusky, Henry and Noonan, JJ.